—Order unanimously affirmed without costs. Memorandum: The adjudication that respondent committed acts that, if committed by an adult, would constitute the crimes of arson in the fourth degree and criminal trespass in the second degree is supported by legally sufficient evidence (cf., People v Chapman, 137 AD2d 884). The proof establishes that, shortly before the fire, respondent was walking toward the scene of the crime with his friend who was riding a bicycle; that the two of them were seen on the bicycle riding away from the scene just after the fire broke out; and *929that, although each blamed the other for starting the fire, they bragged to several friends that they started the fire. Family Court’s dismissal of the charge of conspiracy in the fifth degree because there was no proof of any agreement to commit the crimes (cf., People v Givens, 181 AD2d 1031, lv denied 79 NY2d 1049) is not inconsistent with the adjudication of guilt of arson and criminal trespass (see generally, People v Lurcock, 219 AD2d 797, 798, lv denied 88 NY2d 881). The evidence is sufficient to establish that respondent and his friend shared the intent to enter the dwelling and start the fire that damaged it (see, People v Wieczorek, 177 AD2d 963, lv denied 79 NY2d 866). (Appeal from Order of Orleans County Family Court, Punch, J.—Juvenile Delinquency.) Present—Pine, J. P., Fallon, Wesley, Davis and Boehm, JJ.